United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-3226
                                   ___________

Jimmy L. Ply,                            *
                                         *   Appeal from the United States
             Appellant,                  *   District Court for the
                                         *   Western District of Arkansas.
      v.                                 *
                                         *
Larry G. Massanari, Acting               *   [TO BE PUBLISHED]
Commissioner, Social Security            *
Administration,1
                                   ___________

                          Submitted: May 25, 2001
                              Filed: May 31, 2001
                                  ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

       Jimmy L. Ply appeals the district court’s2 order affirming the Commissioner’s
decision to terminate his disability insurance benefits. In March 1992 Ply was found
disabled as of March 1991 primarily because of two back surgeries and related pain.

      1
       Larry G. Massanari has been appointed to serve as Acting Commissioner of
Social Security, and is substituted as appellee pursuant to Federal Rule of Appellate
Procedure 43(c)(2).
      2
       The Honorable Beverly Stites Jones, United States Magistrate Judge for the
Western District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
In March 1996 he alleged continued disability from frequent severe back and leg pain,
hernia surgery, a stroke, hypothyroidism, carpal tunnel syndrome, and right-foot pain
and dysfunction; nevertheless, in June 1996 he was notified his disability insurance
benefits would terminate on August 31, 1996, due to medical improvement. In August
1996, after a disability hearing before a hearing officer, the termination was upheld.
Ply again sought reconsideration, and following an administrative hearing, an
administrative law judge (ALJ) found that the medical evidence established
improvement, related to Ply’s ability to work; that he was capable of performing the
physical exertional requirements of light work; and that, although he could not perform
his past relevant work, he was not disabled after the June 1996 termination of benefits,
based on the Medical Vocational Guidelines (Guidelines). After carefully reviewing
the record, see Mittlestedt v. Apfel, 204 F.3d 847, 850-51 (8th Cir. 2000) (standard of
review), we affirm.

       Ply first contends the ALJ improperly discredited his subjective complaints,
suggesting that the ALJ relied solely on Ply’s demeanor at the hearing. To the contrary,
after citing the factors in Polaski v. Heckler, 739 F.2d 1320, 1322 (8th Cir. 1984), the
ALJ noted not only Ply’s hearing demeanor, but multiple other reasons, including
inconsistencies in Ply’s statements about his daily activities, for discrediting his
subjective complaints of disabling pain. See Haggard v. Apfel, 175 F.3d 591, 594-95
(8th Cir. 1999) (decision of ALJ who considers, but for good cause expressly
discredits, claimant’s subjective complaints of pain will not be disturbed).

       Ply also argues that the ALJ improperly found him capable of performing light
work. However, the ALJ’s residual-functional-capacity findings, which mirror those
of the Social Security Administration physician in June 1996, are supported by the
post-1992 medical records--including the observations of Ply’s treating physicians --
and by the statements (those that were credited) of Ply and his girlfriend concerning
his level of physical activity. See Anderson v. Shalala, 51 F.3d 777, 779 (8th Cir.
1995) (ALJ is responsible for determining residual functional capacity based on all

                                          -2-
relevant evidence, including medical evidence, observations of treating physicians and
others, and claimant’s description of his limitations).

       Ply further asserts that (1) the ALJ was bound, under administrative res judicata,
by the previous ALJ’s March 1992 findings as to Ply’s subjective complaints of pain,
his limited residual functional capacity, and the disability from his back surgeries; and
(2) the standard for terminating benefits was not met. We disagree. The prior
determination was based on Ply’s disability status at that time, not on his post-June-
1996 disability status, and we have recognized the continuing-review regulations. See
20 C.F.R. § 404.1594 (2001) (outlining procedure for determining whether disability
continues); Mittlestedt, 204 F.3d at 852 (under § 404.1594, claims must be reviewed
periodically to determine if medical improvement has resulted in claimant’s ability to
work again; determination must be made without initial inference as to disability status
based on prior finding of disability).

       Finally, Ply argues that the ALJ erred by relying on the Guidelines. This
argument also fails, as the ALJ properly discredited Ply’s subjective complaints of pain,
see Reynolds v. Chater, 82 F.3d 254, 258-59 (8th Cir. 1996) (when complaints of pain
are explicitly discredited for legally sufficient reasons, Guidelines may be used); and
thus, contrary to Ply’s assertion, the ALJ was not required to identify specific jobs Ply
could perform, see Gray v. Apfel, 192 F.3d 799, 802 (8th Cir. 1999).

      Accordingly, we affirm.




                                           -3-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -4-